                        Case 19-13816-LMI         Doc 21     Filed 04/10/19     Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA


In re:
                                                                              Case No.19-13816-LMI
Super Brite Screw Corp.                                                       Chapter 7
Tax ID/EIN: XX-XXXXXXX
                       Debtor /



                   NOTICE STRIKING DEADLINE FOR CREDITORS
   TO FILE A COMPLAINT TO DETERMINE DISCHARGEABILITY OF CERTAIN DEBTS AND
    ESTABLISHING DEADLINE FOR GOVERNMENTAL UNITS AND CREDITORS TO FILE A
                              PROOF OF CLAIM and
      NOTICE RESCINDING NOTICE OF DEADLINE TO FILE CLAIMS ISSUED IN ERROR

                                       To All Parties of Record:

         This case was filed under Chapter 7 on March 26, 2019. A review of the court record indicates that the
case was erroneously opened with a “No Asset” designation, the clerk’s office did not correct this corporate case
to reflect “Asset”. Failure to make appropriate corrections caused the Notice of Commencement of Chapter 7
Case to reflect an incorrectly set deadline of June 24, 2019 for creditors to Object to Discharge and/or
Dischargeability of Certain Debts. In addition, this same Notice failed to set deadlines for governmental units
and creditors to file a proof of claim. The Section 341 meeting of creditors is scheduled for April 24, 2019 [ECF
#2]. To clarify the record, notice is hereby given that:


         1.     The June 24, 2019 deadline for creditors to Object to Discharge and/or Dischargeability of Certain
                Debts is STRICKEN.
         2.     The Notice of Deadline to File Claims was mailed to all creditors in this case on April 8, 2019
                [ECF #17], establishing July 9, 2019 as the deadline for interested parties to file Proofs of Claim
                is RESCINDED, as it was issued in error.
         3.     June 19, 2019 is established as the deadline for all creditors to file a proof of claim.
         4.     October 7, 2019 is established as the deadline for governmental units to file a proof of claim.



DATED: April 10, 2019                                            JOSEPH FALZONE
                                                                 Clerk of Court
                                                                 By: Diana M Cohen
                                                                 Senior Case Administrator

Copies furnished to: All Parties of Record
